Citation Nr: 0837171	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-38 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
subungual onychomycosis.

5.  Entitlement to an increased (compensable) rating for 
tinea pedis.

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

7.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by 
Level I hearing in both ears.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested primarily by a sensory loss with some 
decrease in reflexes, but does not result in significant 
functional impairment or additional organic changes; overall, 
his neurologic impairment is no more than mild in degree.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested primarily by a sensory loss with some 
decrease in reflexes, but does not result in significant 
functional impairment or additional organic changes; overall, 
his neurologic impairment is no more than mild in degree.

4.  The veteran's subungual onychomycosis involves an area of 
0.5 percent of the whole body, requires no more than topical 
therapy, and does not result in scarring or functional 
impairment.

5.  The veteran's tinea pedis involves an area of 5 percent 
of the whole body, requires no more than topical therapy, and 
does not result in scarring or functional impairment.

6.  The veteran does not manifest a current disability of 
peripheral neuropathy of the right upper extremity.

7.  The veteran does not manifest a current disability of 
peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria for a rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8620 (2007).

3.  The criteria for a rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8620 (2007).

4.  The criteria for an increased (compensable) rating for 
subungual onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, DC 7813 
(2008).

5.  The criteria for a 10 percent rating, but no higher, for 
tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, DC 7813 (2008).

6.  Service connection for peripheral neuropathy of the right 
upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

7.  Service connection for peripheral neuropathy of the left 
upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Bilateral hearing loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under DC 6100.  
38 C.F.R. § 4.85.  The basis for evaluating defective hearing 
is the impairment of auditory acuity as measured by puretone 
threshold averages within the range of 1000 to 4000 Hertz and 
speech discrimination using the Maryland CNC word recognition 
test.  38 C.F.R. § 4.85.  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre- 
designated schedule.  See Tables VI and VII in 38 C.F.R. 
§ 4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

The veteran was afforded a VA audiology examination in 
October 2003.  Pure tone thresholds for the right ear, in 
decibels, were 30, 30, 35, and 70, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  Pure tone thresholds for the left 
ear, in decibels, were 30, 30, 30, and 30, at 1000, 2000, 
3000, and 4000 Hertz, respectively.  Speech recognition 
scores were 96 percent bilaterally.  

The veteran's right ear hearing acuity is measured by a 
puretone threshold average of 41 decibels with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of "I" under Table VI.  38 C.F.R. § 4.85.  His 
left ear hearing acuity is measured by a puretone threshold 
average of 30 decibels with speech recognition of 96 percent.  
This also corresponds to a numeric designation of "I" under 
Table VI.  Id. These combined numeric designations result in 
a rating of 0 percent under DC 6100. 

The Board notes that the provisions allowing special 
consideration to cases of exceptional patterns of hearing 
impairment are not for application.  See 38 C.F.R. § 4.86.  
In this respect, the veteran does not manifest puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) in either ear.  
See 38 C.F.R. § 4.86(a).  Additionally, his puretone 
threshold in either ear is not 70 decibels or more at 2000 
hertz.  See 38 C.F.R. § 4.86(b). 

The Board finds that the October 2003 VA audiology 
examination provides strong probative evidence against this 
claim.

The veteran was afforded an additional VA audiology 
examination in April 2005.  However, the examiner indicated 
that the audiometric tests results were not reliable as the 
veteran "could not or would not provide reliable, consistent 
hearing test results."  He declined an additional 
audiometric test.  The veteran's refusal to cooperate with VA 
examination may be considered a failure to report for 
purposes of 38 C.F.R. § 3.655. 

The Board has reviewed the report carefully.  It is important 
note that the Board finds that such a report by the examiner 
provides evidence against all claims, not simply the hearing 
loss issue, undermining the veteran's credibility. 

Additional evidence of record includes the veteran's private 
and VA clinical records, but such records do not contain any 
audiometric findings.  Thus, these records provide limited 
evidence regarding the merits of this claim.

The Board has considered the veteran's descriptions and his 
medical provider's descriptions of his bilateral hearing loss 
disability, but notes that the most probative evidence 
concerning the level of severity consists of the audiometric 
testing results of record.  See Lendenmann, 3 Vet. App. at 
349.  

Quite simply, the post-service medical record, as a whole, 
including the VA examination, provides highly probative 
evidence against this claim, and clearly indicates that a 
compensable evaluation is not warranted for any time during 
the appeal period.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).

III.  Peripheral neuropathy of the lower extremities

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 
8720 refers to neuralgia of the sciatic nerve.

The RO has separately assigned initial 10 percent ratings for 
peripheral neuropathy of the veteran's right and left lower 
extremities.  This rating contemplates peripheral neuropathy 
of the right and left lower extremities which is mild in 
degree.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 10 percent 
for peripheral neuropathy for either the right or left lower 
extremities have not been met for any time during the appeal 
period.  The Board notes that the veteran's peripheral 
neuropathy of the each lower extremity is manifested 
primarily by a sensory loss with some decrease in reflexes, 
but does not result in significant functional impairment or 
organic changes; overall, his neurologic impairment is no 
more than mild in degree.

For example, the veteran was afforded VA examination in 
October 2003, wherein he reported chronic tingling, numbness, 
abnormal sensation and pain of his lower extremities 
(subjective symptoms).  Physical examination was significant 
for loss of sensation to vibration of the plantar surface to 
the ankles, bilaterally.  However, motor function was within 
normal limits.  Reflexes were 1+ for knee and ankle jerks, 
bilaterally. 

Thus, the October 2003 VA compensation and pension 
examination provides evidence against this claim, showing 
peripheral neuropathy of the lower extremities which is 
wholly sensory in nature and no more than mild in degree.

VA compensation and pension examination in January 2005 was 
significant for decreased reflexes and monofilament testing 
in the lower extremities.  However, the lower extremities 
demonstrated good peripheral pulses with normal vibratory 
sensation.  The examiner diagnosed mild to moderate 
peripheral neuropathy of the lower extremities, noting that 
the veteran did not require the use of a walking aid.

Thus, the January 2005 VA compensation and pension 
examination provides strong evidence against this claim, 
showing peripheral neuropathy of the lower extremities which 
is primarily sensory in nature with some decrease in reflexes 
with his overall disability medically described as mild to 
moderate in degree.  Based on the objective testing the Board 
would consider the result more indicative of a mild disorder, 
at best. 

Additional evidence includes the veteran's private clinical 
records showing his treatment for peripheral neuropathy of 
the lower extremities.  An October 2003 examination report 
from Dr. G.M.E. noted decreased light touch sensation in both 
feet and decreased protective sensation in the toes, but 
normal deep tendon reflexes, muscle strength and muscle tone.  
She described the severity of the veteran's condition as 
moderate.  Notably, she also treated a non-service connected 
plantar fasciitis with a DepoMedrol injection.  A May 2005 
statement from Dr. G.M.E., medically described the veteran as 
manifesting severe bilateral lower extremity neuropathic 
pain, noting his need to stand 8 or 9 hours a day during 
work.  

The private clinical records and reports from Dr. G.M.E. 
provide limited evidence in support of the claim, including a 
medical description of moderate to severe peripheral 
neuropathy of the lower extremities with no clinical findings 
of motor or reflex abnormalities.

The veteran's VA clinical also reflect treatment for 
peripheral neuropathy of he lower extremities.  These records 
variously describe a bilateral lower extremity sensory 
deficit that is decreased (September 2004), absent on the 
plantar surfaces (November 2005), absent to the knee (June 
2006), and intact to light touch and pressure of the feet 
(July 2006).  No motor deficits were identified.  Rather, an 
April 2006 progress note noted that the veteran walked with a 
normal gait.  There is no evidence of muscle atrophy or other 
organic changes.

Based on the above, the Board finds that the VA clinical 
records provide strong evidence against this claim, showing 
peripheral neuropathy of the lower extremities which is 
primarily sensory in nature and resulting in no significant 
functional impairment or organic changes.

The Board acknowledges the veteran's allegations of pain, 
tingling and numbness sensation in his lower extremities 
which interferes with his ability to stand and walk.  It is 
important for the veteran to understand that such symptoms 
form the basis for the current 10 percent evaluations 
assigned for each lower extremity.  

The Board is also cognizant of the private examiner's 
description of moderate and "severe" peripheral neuropathy 
of the lower extremities and the January 2005 VA examiner 
description of mild to moderate peripheral neuropathy.  
Notably, the private examiner found no motor or reflex 
abnormalities and appears to be describing the veteran's 
overall pain level.  In this case, there is no evidence of 
any significant organic changes or functional impairment of 
the right and/or left lower extremity other than a sensory 
loss and some reflex decrease.  As such, the Board finds that 
the overall disability picture is consistent with a 
peripheral neuropathy disability of the lower extremities 
which is no more than mild in degree.

The Board finds the most probative evidence in this case 
provides evidence against this claim, outweighing the 
veteran's statements and the private medical records cited 
above. 

Based upon the above, the Board finds that the veteran's 
overall disability picture does not meet, or more closely 
approximate, the criteria for a rating in excess of 10 
percent for either lower extremity.  See 38 C.F.R. § 4.7.  
The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  There is no basis for a 
"staged" rating in this case.

IV.  Subungual onychomycosis and tinea pedis

Historically, an April 2003 RO rating decision granted 
service connection for subungual onychomycosis and tinea 
pedis as secondary to service connected diabetes mellitus.  
Initial non-compensable ratings were assigned, and both 
conditions were evaluated under DC 7913 as noncompensable 
complications of diabetes mellitus. 

The veteran filed a claim for an increased rating in 
September 2003, and this appeal ensues from a March 2004 RO 
rating decision that considered, but denied, separate 
compensable evaluations for subungual onychomycosis and tinea 
pedis.  As the claim on appeal was filed after July 31, 2002, 
the Board may only consider the schedular criteria by which 
dermatological disorders are rated under the criteria in 
effect since July 31, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective Aug. 30, 2002).  See also 
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000). 

Dermatophytoses, such as tinea pedis and tinea unguium 
(toes), are rated under DC 7813.  The terms onychomycosis and 
tinea unguium are synonymous.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 28th ed., 1178.  Under DC 7813, dermatophytoses 
are rated as disfigurement of the head, face or neck (DC 
7800), scars (DC's 7801, 7802, 7803 or 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  

Under DC 7806, a noncompensable rating represents symptoms 
involving less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the 12-month period.  A 10 
percent rating represents symptoms involving at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  The next higher 30 percent rating 
requires symptoms affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

At the outset, the Board notes that the RO has separately 
rated the veteran's subungual onychomycosis and tinea pedis 
despite the fact that the criteria of DC 7813 appear to 
evaluate a dermatophytosis disability as a single systemic 
skin disease under DC 7813.  On the facts of this case, there 
is no rating difference in evaluating the veteran's subungual 
onychomycosis and tinea pedis singularly or combined as part 
of single systemic disease.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an increased (compensable) rating 
for subungual onychomycosis have not been met for any time 
during the appeal period.  The Board notes that the competent 
medical evidence shows that the veteran's subungual 
onychomycosis involves an area of 0.5 percent of the whole 
body, requires no more than topical therapy, and does not 
result in scarring or functional impairment.

For example, VA compensation and pension examination in 
October 2003 found that the veteran's subungual onychomycosis 
primarily involved 0.5 percent of the whole body.  His 
toenails showed crusting and abnormal texture involving less 
than 6 square inches.  There was no evidence of ulceration, 
exfoliation, tissue loss, induration, inflexibility, 
hypopigmentation or limitation of motion.  The veteran had 
not received any treatment for this disorder.  He further 
denied functional impairment or loss of work due to this skin 
disorder.

Overall, the October 2003 VA compensation and pension 
examination provides strong evidence against this claim, 
showing subungual onychomycosis involving an area of less 
than 5 percent of the whole body, requiring no more than 
topical treatment and not resulting scarring or functional 
impairment.

The October 2003 VA compensation and pension examination 
report described the veteran's tinea pedis as involving 
exfoliation, crusting and abnormal texture of more than 6 
square inches and 5 percent of the whole body.  There was no 
evidence of ulceration, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, 
limitation of motion, systemic disease or manifestation in 
connection with a nervous condition.

Overall, the October 2003 VA compensation and pension 
examination supports a 10 percent evaluation for the 
veteran's tinea pedis, as it is medically described as 
involving at least 5 percent of the whole body.

However, the October 2003 VA compensation and pension 
examination provides strong evidence against consideration of 
a higher rating still, showing tinea pedis involving an area 
no more than 5 percent of the whole body, requiring no more 
than topical treatment and not resulting in scarring or 
functional impairment.

Additional evidence includes private and VA clinical records 
which provide limited evidence regarding the merits of this 
claim.  In particular, the veteran's podiatry examinations in 
the VA clinical setting note mildly dystrophic nails, but no 
description of a tinea pedis disability.  The private medical 
records include a non-descript reference to xerosis of the 
feet.  Neither of his skin disorders has been treated with 
intermittent systemic therapy or other immunosuppressive 
drugs.

Overall, the private and VA clinical records provide limited 
evidence against the claim, failing to describe any 
significant aspects of disability related to the service 
connected subungual onychomycosis and tinea pedis.

The Board has also considered whether an alternative rating 
could be assigned under DC 7800.  However, the veteran's skin 
disorders are limited to his feet and the criteria for 
evaluating disfigurement of the head, face or neck do not 
apply.  The Board has further considered the applicability of 
DC's 7801, 7802, 7803 or 7805.  However, there is no 
competent medical evidence of scarring related to the service 
connected subungual onychomycosis and tinea pedis and medical 
opinion indicates that such disorders do not result in any 
functional impairment.  As such, the criteria of DC's 7801, 
7802, 7803 or 7805 also do not apply.

As noted above, it would appear more appropriate to consider 
the veteran's onychomycosis and tinea pedis as a single 
disease entity of dermatophytosis.  When considering these 
disabilities as a combined disease entity, the skin disorder 
involves 5.5 percent of the whole body.  As such, this method 
of evaluation does not result in any benefit to the veteran.

Accordingly, the Board finds that the evidence supports a 10 
percent rating for tinea pedis.  The Board further finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service connected 
tinea pedis, or a compensable rating for subungual 
onychomycosis, for any time during the appeal period.  The 
veteran's contentions are outweighed by the medical evidence 
of record.  There is no doubt of material fact to be resolved 
in his favor.  38 U.S.C.A. § 5107(b).

V.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's disabilities at issue do not meet the 
criteria for the maximum available ratings, and do not 
demonstrate any aspects of disability not squarely addressed 
in the criteria supporting the current ratings.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VI.  Peripheral neuropathy of the upper extremities

The veteran seeks service connection for peripheral 
neuropathy of the upper extremities.  He describes a sensory 
deficit primarily involving his hands, similar to a sensory 
deficit of his service connected peripheral neuropathy of the 
lower extremities.  

The veteran underwent VA examinations in March 2003, October 
2003 and January 2005.  These examiners, who diagnosed 
peripheral neuropathy of the veteran's lower extremities, did 
not find clinical findings supporting a diagnosis of 
peripheral neuropathy involving either the right or left 
upper extremity.  Notably, these examiners were aware of his 
complaint of a painful burning and tingling sensation in the 
hands.

The Board must find that, overall, the March 2003, October 
2003 and January 2005 VA examination reports provide strong 
probative evidence against this claim, failing to indicate 
any current peripheral neuropathy disability involving the 
upper extremities.  

Significantly, the veteran has not submitted any medical 
evidence showing that he currently has peripheral neuropathy 
of the upper extremities.  The Board's review of the post-
service medical records discloses no competent evidence, 
either in the form of a diagnosis or opinion, that the 
veteran currently manifests peripheral neuropathy involving 
either the right or left upper extremity.  His private 
clinical records do reflect his complaint of burning pain of 
his hands, and a generalized diagnosis of diabetic peripheral 
neuropathy.  However, no specific diagnosis of peripheral 
neuropathy involving the upper extremities has been provided 
and his treatment is directed at peripheral neuropathy of the 
lower extremities.

Thus, the post-service medical records provide highly 
probative evidence against the veteran's claim, outweighing 
his lay statements of a currently diagnosed peripheral 
neuropathy of the upper extremities.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain any competent evidence that the veteran manifests any 
current disability of peripheral neuropathy of the upper 
extremities.  The veteran's self-diagnosis, therefore, has no 
probative value.

Quite simply, the record does not contain any competent 
evidence that the veteran manifests any current disability of 
peripheral neuropathy of the upper extremities.  As such, his 
service connection claim must be denied.  Boyer v. West, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

VII.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

With respect to the increased rating claims, pre-adjudicatory 
RO letters in September and December 2003 advised the veteran 
of the developmental duties under the VCAA.  He was 
specifically advised to submit evidence that his service-
connected disabilities at issue had increased in severity 
which could be shown by a statement from his doctor, 
containing the physical and clinical findings; the results of 
any laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse.  He was further 
advised that, if he had not been recently been treated by a 
doctor and could not submit other evidence of increased 
disability, he could submit his own statement completely 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by his disability.  

Similar post-adjudicatory letters were provided to the 
veteran in December 2004 and March 2005, notifying him of the 
evidence received by the RO and an advisement to submit all 
evidence in his possession pertinent to his claims.

An RO letter in March 2006 advised the veteran that 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the criteria for establishing an effective date of award.

With respect to the increased rating claims, the Board finds 
that the RO's letters cited above substantially comply with 
the VCAA notice content requirements.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Vazquez-Flores, 22 Vet. App. 37, 48 (2008).  Any 
timing deficiencies were cured with readjudication of the 
claims in the August 2006 supplemental statement of the case.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the veteran's skin disorders are capable of lay 
description.  Furthermore, the veteran has presented written 
statements, as well as oral statements to VA examiners, 
describing the symptoms of his disabilities.  As such, any 
notice deficiency with respect to the holding in Vazquez-
Flores has resulted in no harm to the veteran and has not 
affected the essential fairness of the adjudication of his 
increased rating claims.

With respect to the hearing loss claim, the veteran has 
appealed the initial rating assigned following the grant of 
service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO's March 2006 letter 
advised the veteran as to how disability ratings are 
determined.  Thus, although additional notice was not 
required per Dingess, the RO did provide additional notice to 
ensure complete development of the claim. 

With respect to the service connection claims, the veteran 
did not receive VCAA compliant notice prior to the initial 
adjudication.  However, such error was harmless.  The 
dispositive issue for his service connection claims involves 
whether he manifests the current disability being claimed.  
RO letters in December 2004, March 2005 and February 2006 
informed him of the need to submit evidence of a "current 
physical ... disability shown by medical evidence."  (emphasis 
added).  He was also advised to submit all evidence in his 
possession that pertained to his claims.  Any timing 
deficiency on this aspect of notice was cured with 
readjudication of the claims in the August 2006 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett, 20 Vet. App. at 376.

On this record, the Board finds that a reasonable person 
could be expected to understand from the notice that medical 
evidence of a current disability was required to substantiate 
the service connection claim.  As such, the notice errors did 
not affect the essential fairness of the adjudication of his 
claim.  Sanders, 487 F.3d at 889. 

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private and VA clinical 
records.  There are no outstanding requests to obtain any 
additional private medical records for which the veteran has 
authorized VA to obtain on his behalf.  

The veteran's clinical records include a report that he was 
contemplating filing a claim for disability benefits with the 
Social Security Administration.  However, there is no 
indication that he filed such a claim.  As noted above, the 
March 2006 RO notice requested him to inform VA of any Social 
Security determinations, but he has not advised the RO of 
actually filing a claim with the Social Security 
Administration.  VA's duty is not a one-way street and 
claimant must passively wait for assistance where his/her 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  Rather, the most recent statements 
indicate the veteran retired from working.

The veteran was afforded a VA audiology examination in 
October 2003 to evaluate his hearing loss disability.  He was 
afforded an additional examination in April 2005, but failed 
to cooperate with his audiometric testing.  He failed to show 
for a recall appointment.  Again, the Board must note the 
veteran's duty to cooperate in the development of his claim.  
Wood, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 
68 (1993).  His refusal to participate or cooperate in VA 
examination absent a showing of good cause is akin to a 
failure to report for VA examination for purposes of VA 
regulations at 38 C.F.R. § 3.655.  See generally VAOPGCPREC 
4-91 (Feb. 13, 1991).  As noted by the Court, failure by 
veterans to cooperate during VA examinations "subject 
them[selves] to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).  Quite simply, as a 
result of his failure to cooperate, VA has no further duty to 
provide him an additional examination.

The veteran was afforded VA examination in October 2003 to 
evaluate his skin disorders, and VA examinations in October 
2003 and January 2005 to evaluate his peripheral neuropathy 
of the lower extremities, including identifying any 
peripheral neuropathy present in the upper extremities.  As 
there is no lay or medical evidence suggesting an increased 
severity of symptoms since the last VA examination to the 
extent of suggesting the possibility of an increased rating 
under the applicable rating criteria, there is no duty to 
provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Additionally, there is no 
competent evidence suggesting a current peripheral neuropathy 
disability of the upper extremities.  Thus, the medical 
evidence of record is sufficient to decide the claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

A rating greater than 10 percent for peripheral neuropathy of 
the right lower extremity is denied.

A rating greater than 10 percent for peripheral neuropathy of 
the left lower extremity is denied.

An increased (compensable) rating for subungual onychomycosis 
is denied.

A 10 percent rating, but no higher, for tinea pedis is 
granted.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


